Citation Nr: 0727326	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-17 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In the rating decision of March 2003, the RO denied the claim 
of service connection for emphysema.  After the veteran filed 
a notice of disagreement and the RO issued the statement of 
the case in March 2004, the veteran filed a substantive 
appeal, limiting the appeal to the claim for increase for 
post-traumatic stress disorder.  In August 2007, the 
veteran's representative identified the claim of service 
connection for emphysema as being on appeal.  

As the Board has jurisdiction only of a claim for which there 
is a timely substantive appeal and as there was no 
substantive appeal on the claim of service connection for 
emphysema, the claim is not on appeal before the Board.  If 
the veteran intends to raise the claim again, he must apply 
to the RO to reopen the claim.

In a rating decision in December 2004, the RO denied service 
connection for frostbite.  In January 2006, beyond the one-
year period for the filing of a notice of disagreement, the 
veteran submitted a statement disagreeing with the denial of 
service connection for frost bite.  38 C.F.R. § 20.302.  As 
the RO has not yet addressed the filing of the notice of 
disagreement to include the question of timeliness, the claim 
is remanded to the RO for appropriate action.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

In March 2007, the veteran submitted additional evidence and 
waived the right to have the evidence initial considered by 
the RO.  38 C.F.R. § 20.1304.




FINDING OF FACT

Post-traumatic stress disorder is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
post-traumatic stress disorder by letters, dated in January 
2002 and January 2003.  Where, as here, service connection 
has been granted and an initial disability rating has been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA records, dated in 2001, show that the veteran complained 
of sleep disturbance, flashbacks, startled response, and 
survivor's guilt.  When reported the global assessment of 
functioning (GAF) score was 55.  

On VA psychiatric examination in February 2003, the veteran 
complained of startle response, nightmares, sleep 
disturbance, flashbacks, and feelings of guilt.  He denied a 
history of psychiatric hospitalizations, suicidal or 
homicidal thoughts.  He reported being avoidant of people and 
stated that he had no friends.  The veteran stated that he 
could not work because of his poor memory and irritability, 
as he was  easily angered by supervisors and co-workers.  The 
veteran's behavior, appearance and hygiene were described as 
normal.  His thought process was normal and his judgment was 
intact.  The veteran had difficulty learning and remembering 
highly learned materials.  The examiner assigned a GAF score 
of 58.  The examiner noted occasional difficulty performing 
daily activities, along with problems establishing and 
maintaining work relationships.  His social functioning was 
evaluated as diminished.  

On VA psychiatric examination in January 2007, the veteran 
complained of startle response, nightmares, sleep 
disturbance, depression, irritability, anger, flashbacks, and 
survivor's guilt.  He denied psychiatric hospitalizations, 
hallucinations, panic attacks and a history of suicidal or 
homicidal ideation.  The veteran indicated that his social 
life was diminished as he preferred to be alone.  On 
examination, the examiner indicated that the veteran's 
orientation, communication, speech, appearance and hygiene 
were normal.  Abstract thinking and ritualistic obsession 
were absent.  The veteran was described as anxious and 
depressed with poor impulse control and outbursts of anger.  
His mood and affect were abnormal.  His memory was mildly 
abnormal.  The GAF score was 65.  The examiner expressed the 
opinion that veteran's symptoms were mild to moderate.  

Analysis

In a rating decision in March 2003, the RO granted service 
connection for post-traumatic stress disorder, and assigned 
an initial disability rating of 30 percent under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  The veteran has appealed 
the initial rating of 30 percent.  Accordingly, the question 
is whether a rating higher than 30 percent is warranted for 
any period from August 20, 2001, the effective date for 
service connection, to the present.

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the rating criteria, post-traumatic stress disorder is 
evaluated under a general rating formula for mental 
disorders.  38 C.F.R. § 4.130, DC 9411.  The criteria for a 
30 percent rating are occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

The criteria for the next higher rating, 50 percent rating, 
are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.
 
The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  



A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

The evidence shows that the veteran's symptoms include 
anxiety, depression, sleep disturbance, startle response, 
nightmares, irritability, flashbacks and survivor's guilt.  
On VA psychiatric examination in January 2007, the examiner 
noted that the veteran's mood and affect were abnormal.  His 
memory was also mildly abnormal.  Additionally, the VA 
examiner indicated that the veteran had difficulty learning 
and remembering highly learned materials.  

The veteran however denies a history of psychiatric 
hospitalizations, panic attacks, suicidal or homicidal 
thoughts.  On VA examination in February 2003, his behavior, 
appearance and hygiene were normal.  His thought process was 
normal and his judgment was intact.  On VA examination in 
January 2007, the veteran's orientation, communication, 
speech, appearance and hygiene were normal.  Abstract 
thinking and ritualistic obsession were absent.  

The veteran has reported occasional difficulty performing 
daily activities, along with problems establishing and 
maintaining work relationships, as he is easily angered, 
evidence of problems establishing and maintaining work 
relationships. 

Additionally, his social functioning has been diminished.  On 
VA examinations in February 2003 and in January 2007, the 
veteran reported being avoidant of people and stated that he 
had no friends.  Although the record shows that the veteran 
has been divorced, he has been in a relationship with his 
current wife for over 17 years.  

The evidence shows that the veteran's symptoms do not impair 
his judgment or abstract thinking, or result in difficulty in 
establishing and maintaining effective work and social 
relationships to the degree contemplated by the 50 percent 
rating.  The record also shows that the veteran has had good 
judgment. 

As for the GAF scores, in 2001 the scores were 55, in 
February 2003 it was 58, and in January 2007 it was 65.  
Accordingly, the scores were consistently in the range of 55 
to 65, which equates to mild to moderate difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  This is consistent with the January 2007 
examiner's findings who characterized the veteran's 
psychiatric symptoms as mild to moderate.  

Reconciling the various reports into a consistent disability 
picture, one element of the present disability emerges, that 
is, over time, from 2001 and currently, there has been little 
change in the psychiatric symptomatology.

In the absence of symptoms meeting the criteria for a 50 
percent rating, such as circumstantial or stereotyped speech, 
panic attacks, impaired judgment and impaired abstract 
thinking, the disability picture does not more nearly 
approximate or equate to the criteria for a 50 percent 
rating.

Although the record reveals that the veteran's symptoms 
include sleep disturbance, anxiety, depression, startle 
response, nightmares, irritability, flashbacks, survivor's 
guilt, mildly impaired memory and difficulty learning and 
remembering highly learned materials, the overall effect of 
the symptoms have been that no VA examiner has described the 
veteran's level of occupational and social impairment as more 
than moderate as evidenced by GAF scores in the range of 55 
to 65.

Taking into account all of the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than 30 percent at any time during the appeal period. 


ORDER

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied.




REMAND 

As the RO has not yet addressed the veteran's filing of the 
notice of disagreement to the denial of service connection 
for frostbite, the claim is remanded for the following.

Address the question of whether the 
notice of disagreement was timely filed 
on the claim of service connection for 
frostbite and then issue a statement of 
the case, either on the appealable issue 
of timeliness of the notice of 
disagreement or on the merits of the 
claim, whichever is appropriate to the 
adjudication of the claim.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


